MEMORANDUM **
Blessing Uwagboe, a native and citizen of Nigeria, appeals pro se the district court’s denial of his 28 U.S.C. § 2241 habeas corpus petition challenging the Attorney General’s commencement of removal proceedings against him and the conditions of his detention by the Immigration and Naturalization Service.
*363Because Uwagboe was removed from the United States while this appeal was pending, this appeal is now moot and this court lacks jurisdiction, absent extreme circumstances in the removal. See Miranda v. Reno, 238 F.3d 1156, 1158 (9th Cir.), cert. denied, — U.S.-, 122 S.Ct. 541, 151 L.Ed.2d 419 (2001). There are no extreme circumstances here.
Uwagboe’s request for oral argument, dated July 23, 2001, and his requests to take judicial notice, dated August 5, 2001, and September 24, 2001, are denied.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.